WOOD, Acting P. J.
A judgment in the sum of $500 was rendered by the superior court in favor of plaintiff and against defendant Mabel Coates. Thereafter plaintiff filed her memorandum of costs and disbursements and the defendant, objecting to certain 'items, filed her motion to have the costs taxed by the court. The court made an order striking various items claimed by plaintiff as proper disbursements. Prom this order plaintiff has appealed.
On a separate appeal, which was prosecuted by defendant from the judgment in plaintiff’s favor, we have this day entered an order reversing the judgment for $500. The issue has therefore become moot.
The appeal is dismissed.
McComb, J., concurred.